*622OPINION.
James:
We are unable to determine from the petition or from the evidence submitted by the taxpayer what action, if any, of the Commissioner forms the basis either of the determination of the deficiency here apparently in question or of the taxpayer’s appeal. We have found every fact the taxpayer claims to be true. But none of these facts, standing alone, proves that the deficiencies found by the Commissioner are erroneous. We gather from the allegations of the petition and the facts as proven that a recomputation of the depreciation upon the value fixed by the Board in the above findings would result in the reduction or the elimination of the deficiency. We are not advised what the Commissioner did. We have no means of knowing whether the Commissioner added the improvements to capital account, or what rate of depreciation the Commissioner allowed in the audit of the returns of the taxpayer. At the taking of depositions the representative of the Commissioner attempted to introduce the correspondence between the Commissioner and the taxpayer relating to this appeal to show precisely what had taken place preliminary to the determination of the deficiency. It is quite possible that if that correspondence were before the Board we would be in a position to- make a finding for the taxpayer in this appeal. But the taxpayer objected to the introduction of this evidence. The witness then on the stand said: “ I prefer not to answer that question inasmuch as it has been objected to.”
The Board can not intelligently review the action of the Commissioner if it is not informed what action is sought to be reviewed.
Arundell not participating.